Benedict, J.
This case has been argued with earnestness on both sides, and the voluminous evidence presented before me has received my careful attention. The argument on the part of the Corsica is ingenious, but it has failed to convince me of the correctness of the management of that vessel up*263on the occasion in question, and I must hold the libelant entitled to recover.
The two vessels were crossing each others courses, the America having the Corsica upon her starboard side. They were in plain sight of each other in an open river at midday, in clear whether, and no other vessels were moving near them to affect in any way their action. It is therefore, no special case, but one manifestly within the provisions of art. 14 and 18 of the rules of 1864. Under these rules it was the duty of the Corsica to keep on her course, and the duty of the America to avoid her.
The America, accordingly, stopped before she reached the course of the Corsica, and backed, and I am satisfied would have avoided her, had not the latter vessel disregarded the rule, and instead of keeping on her course down the river, undertaken to avoid the America by sheering to the east. This action on the part of the Corsica, which I do not find justified by any circumstances proved in the case, was the cause of the collision which ensued, and renders her responsible for the damage caused thereby.
As to the defense that the Corsica was under the direction of a licensed pilot, and therefore not responsible for a collision caused by his improper order, it is sufficient to say that this defense has been overruled by the circuit court of this circuit in the case of the China.
The decree must accordingly be for the libelant, with an order of reference to ascertain the amount of the loss.